Citation Nr: 0905796	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-11 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Mother


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1999 to March 
2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, in which the RO denied the benefit 
sought on appeal.  In May 2006, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  The case was previously remanded in October 
2006 and in June 2008.  

In August 2008, the RO issued a rating decision, which 
addressed the evaluations assigned for the Veteran's service-
connected disabilities.  The ratings assigned for the 
disabilities are not part of a TDIU claim, and must be 
separately appealed.  In addition, as the Veteran already 
meets the percentage requirements for consideration of his 
claim under 38 C.F.R. § 4.16(a) (2008), the claims are not 
inextricably intertwined with the TDIU claim.  In a January 
2009 Informal Hearing Presentation (Informal) filed at the 
Board, the veteran's representative challenged the August 
2008 decision.  A Notice of Disagreement (NOD) must be filed 
with the VA office that entered the determination with which 
disagreement has been expressed.  See 38 U.S.C.A. § 
7105(b)(1) (West 2002); see also Hamilton v. Brown, 39 F.3d 
1574, 1582-85 (Fed. Cir 1994); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996).  As such, the January 2009 Informal cannot 
be accepted as an NOD with the RO's August 2008 rating 
decision.  The veteran, however, has until August 18, 2009, 
to file an NOD.  To date, the claims folder does not reflect 
that the veteran has filed an NOD, and thus the matter is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board sincerely regrets the need to again remand this 
case.  However, the duty to assist requires that VA make all 
reasonable efforts to obtain potentially relevant evidence, 
especially evidence within the Federal government's 
jurisdiction.  The Courts have shown little tolerance where 
VA fails to obtain such evidence.  See e.g., Moore v. 
Shinseki, No. 2007-7306 (Fed.Cir. Feb. 10, 2009) (describing 
VA's failure to obtain service treatment records in an 
increased rating claim as "shameful").  

In this case, the Veteran underwent a VA psychiatry consult 
in December 2007; a VA substance abuse screening interview in 
December 2007; and a VA psychiatric C&P examination in 
January 2008.  Although the January 2008 VA examination made 
no reference to any vocational rehabilitation, in the 
December 2007 psychiatric consult, the following was noted:  
"Going through the Voc Rehab looking towards computer 
sciences doesn't know yet for sure."  This suggests that the 
Veteran may have, at a minimum, been evaluated for VA 
vocational rehabilitation training; the records of any such 
evaluations would be highly relevant to the TDIU issue.  
Accordingly, all extant vocational rehabilitation records 
must be obtained.  In addition, because the December 2007 
evaluations recommended further treatment, the records of any 
such treatment must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Vocational 
Rehabilitation and Education (VR&E) file.  
If the Veteran did not file a claim for 
vocational rehabilitation, or undergo any 
interviews, assessments, or evaluations 
regarding vocational rehabilitation, an 
explicit statement to that effect must be 
provided.  

2.  Obtain all VA mental health treatment 
records dated from February 2008 to the 
present, including any substance abuse 
treatment records. 

3.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim for entitlement to 
a TDIU rating.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  After affording an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

